Citation Nr: 0013593	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for status post arthroscopy, right knee, with retropatellar 
pain syndrome, currently rated as 20 percent disabling from 
June 30, 1999, and as 10 percent disabling from August 1, 
1997.

2.  Entitlement to assignment of a higher disability rating 
for Supraspinatus tendinitis, right shoulder, currently rated 
as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for Supraspinatus tendinitis, left shoulder, currently rated 
as 10 percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for Scoliosis T3 (thoracic spine) with pain, currently rated 
as 10 percent disabling.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for eye pain.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

The issues for entitlement to assignment of higher disability 
ratings for status post arthroscopy, right knee, with 
retropatellar pain syndrome, for Supraspinatus tendinitis, 
left and right shoulders, and for scoliosis T3 (thoracic 
spine), are addressed in the REMAND following the ORDER in 
this decision.


FINDINGS OF FACT

1.  The evidence of record reveals that the veteran sustained 
a right ankle injury in service, and the current medical 
evidence reflects a diagnosis of right ankle pain, consistent 
with strain/initial sprain.  

2.  The claims file does not include medical evidence of a 
current eye disorder.

3.  The claims file does not include in-service complaints of 
tinnitus, or medical evidence of a nexus between the 
veteran's current complaints of tinnitus and his active 
military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right ankle disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for eye pain is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in April 2000, the veteran 
appeared at a video hearing before the undersigned Member of 
the Board.  At that hearing, he presented additional private 
medical evidence from Larry G. Goss, M.D., dated in April 
2000, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c).  Thus, the Board may 
proceed with disposition of this appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran contends that he currently has a right ankle 
disorder, eye pain, and tinnitus, as related to his active 
military service.  The Board has thoroughly reviewed the 
veteran's claims file, and finds that he has presented a 
well-grounded claim for service connection for a right ankle 
disorder, but the claims for service connection for eye pain 
and for tinnitus are not well-grounded, and must be denied on 
that basis. 

A review of the veteran's service medical records reveals 
that in April 1977, the veteran was seen with a sprained 
right ankle.  Examination ruled out a tear of the anterior 
tibiofibular.  There was minimal swelling, and no 
instability; the impression was inversion injury to the right 
ankle.  His ankle was placed in a cast, and he was put on 
limited duty.  A few weeks later, his cast got wet and fell 
off.  Upon examination, it was determined that a new cast was 
not necessary.  There was no pain or tenderness, and no 
edema.  The veteran returned to full duty in May 1977.  In 
the veteran's Report of Medical History, dated in May 1997, 
he reported a history of a painful right ankle, as well as 
the sprain in 1977.  However, his service separation 
examination report, also dated in May 1997, is negative for 
any findings of a right ankle disorder.  

As to the veteran's complaints of eye pain, the veteran's 
service medical records reveal that in January 1996, he was 
seen with complaints of eye pain to the right eye only when 
reading.  He indicated that the pain would come and go, and 
was like a dull pain in front of the eye.  He also indicated 
that when he took off his glasses, the pain would resolve.  
The veteran was given a new prescription for glasses, and was 
told to see a doctor if the glasses did not resolve the eye 
pain.  In the veteran's May 1997 Report of Medical History, 
he noted that he had decreased vision in his right eye, and 
was prescribed new glasses.  The May 1997 service separation 
examination report is negative for any findings of an eye 
disorder, including eye pain.

The veteran's service medical records are negative for any 
findings of complaints of tinnitus.  Following service 
separation, the record is entirely negative for any medical 
evidence of an eye disorder manifested by eye pain, or for 
tinnitus.  

In June 1999, the veteran testified at a hearing at the RO.  
He stated that he had injured his right ankle during service, 
in 1977.  Presently, he indicated that he experienced 
moderate pain to his right ankle.  In regard to his claim for 
eye pain, he indicated that approximately two months before 
he was separated from service, he started seeing a black dot 
in the center of his eye.  He stated that a doctor told him 
he has some small holes around the back of his eye, and if 
they did not close, some laser surgery could be performed.  
The veteran stated that if he would drive or read for a bit, 
he would get some pain in his right eye.  In regard to his 
complaints of tinnitus, he stated that his MOS in the Army 
was artillery.  He stated that it was not until later in his 
military career when they began requiring the wearing of ear 
protection.  He indicated that he had persistent ringing in 
his ears.  He stated that he reported the ringing to the 
doctor when he went for his separation hearing test.  

In April 2000, the veteran testified at a video hearing 
before the undersigned Member of the Board.  He described his 
right ankle injury in service, and stated that since that 
time he had some pain in his right ankle, but that it was not 
so bad.  He indicated that he was told by a doctor that his 
right ankle pain was related to his right knee pain.  The 
veteran stated that no doctor has told him that he had a 
chronic condition of the eyes or the ears, and no doctor has 
told him what was wrong with his eyes.  

There is no other evidence of record regarding the veteran's 
claims for service connection for a right ankle disorder, eye 
pain, or tinnitus.  

Initially, in regard to the veteran's claim for service 
connection for eye pain, the Board notes that despite the 
veteran's complaints of eye pain, the record is silent for 
any medical findings regarding a disorder associated with eye 
pain.  The Board notes that the veteran complained of eye 
pain in service, for which he was prescribed new glasses.  
However, there is no medical evidence of record that the 
veteran has been diagnosed with an eye disorder, and in the 
April 2000 hearing, the veteran even testified that no doctor 
has diagnosed him with an eye disorder.  In the absence of 
medical evidence of a current eye disorder, the appeal as to 
that claim must fail.  See Epps, 126 F.3d at 1468.  The Board 
points out that despite the veteran's statements regarding 
eye pain, the question of whether a disability is currently 
present and the etiology, or causation, of that disability is 
one which requires medical expertise.  See Espiritu, 2 Vet. 
App. at 494-5 (laypersons are not competent to offer medical 
opinions).

As to the claim for service connection for tinnitus, the 
Board finds that that claim must also fail as not well-
grounded.  In that regard, the Board does not question the 
validity of the veteran's contentions that he currently 
experienced tinnitus.  Moreover, the Board acknowledges that 
the veteran filed a claim for service connection for tinnitus 
one month after his discharge from service.  However, the 
Board has thoroughly reviewed the veteran's service medical 
records and finds no complaints of tinnitus noted during 
service.  See Savage, 10 Vet. App. at 498.  Moreover, even 
accepting the veteran's statements that he currently 
experiences tinnitus, he still needs to present medical 
evidence of a nexus between any current complaints of 
tinnitus and his asserted symptomatology over the years in 
order to satisfy the elements of a well-grounded claim.  See 
id.  That medical nexus evidence is simply not present in 
this case.  

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection for eye pain and for tinnitus.  
As such, the VA is under no further duty to assist the 
veteran in developing the facts pertinent to his claims.  See 
Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well-grounded 
claims for service connection for eye pain and for tinnitus.  
See McKnight,131 F.3d at 1485; Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In that regard, medical evidence is 
needed that establishes a current diagnosis of the claimed 
disorders, as well as medical evidence of a nexus, or link, 
between any current claimed disorder and an incident of the 
veteran's military service.

Finally, as to the veteran's claim for service connection for 
a right ankle disorder, the Board notes that the veteran's 
service medical records reflect treatment for a right ankle 
sprain in April 1977.  Moreover, in an April 1999 VA 
examination report, the veteran was diagnosed with "right 
ankle pain intermittent consistent with strain/and initial 
sprain in 1976 or 77."  The examiner further stated 
"[f]unctional limitation is mild in degree related to 
pain."  There was no swelling or deformity noted in the 
ankle, and normal range of motion.  There was some mild 
tenderness in the medial ankle.  In the April 2000 video 
hearing, the veteran indicated that he had been seeing VA 
doctors regarding his right knee.  He also indicated that he 
was told by a doctor that his right ankle is due to his right 
knee disability.  

In light of the foregoing evidence, which indicates that the 
veteran had an in-service right ankle injury, and current 
complaints of right ankle pain, as well as the diagnosis of 
ankle pain consistent with the in-service injury, the Board 
finds that the veteran's claim for service connection for a 
right ankle disorder is plausible, such that it is well-
grounded.  However, the Board also finds that further 
development is necessary, as set forth in the REMAND below.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for an eye disorder and for tinnitus is denied.

The claim for entitlement to service connection for a right 
ankle disorder is well-grounded, and to that extent the 
appeal is allowed.  


REMAND

A review of the veteran's claims folder reveals that there 
appear to be VA outpatient treatment records pertinent to 
this appeal, which have not yet been associated with the 
veteran's claims file.  In that regard, in a June 1999 
hearing at the RO, the veteran testified that he had an 
upcoming appointment at the VA medical center in Lawton, 
Oklahoma, for his knee disability; he stated that he was 
still being followed up for his knee.  Those records are not 
in the claims file.  Moreover, as to the veteran's shoulder 
disabilities, he indicated that he was taking the same 
medication for his shoulders as for his knee.  Although it is 
unclear whether the veteran is receiving ongoing treatment 
for his shoulders, it appears possible, in light of the 
foregoing statement.

In the more recent hearing, in April 2000, the veteran stated 
that had been seeing a VA doctor for his right ankle, and 
that he was told that his right ankle was related to his 
right knee disability.  Records to that effect, do not appear 
in the claims folder.  Furthermore, the veteran indicated 
that he had recently started wearing a TENS unit for his 
back, although there are no associated medical records in his 
claims file.  The veteran appeared to indicate that he had 
been treated at two separate VA medical centers in Oklahoma, 
including Oklahoma City, and an unspecified location.  In the 
previous June 1999 hearing, the veteran stated that he had 
received treatment at the VA medical center in Lawton, 
Oklahoma.

Aside from the two VA examination reports of record, dated in 
July 1998, and April 1999, it does not appear that the VA has 
made any requests for VA outpatient treatment records.  
Rather, it seems that the only VA outpatient treatment 
records in the veteran's claims folder were submitted by the 
veteran's representative. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records 
were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a  decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  As such, the RO should 
ensure that all VA outpatient records regarding the 
disabilities on appeal are obtained. 

Finally, as the Board found that the claim for service 
connection for a right ankle disorder is well grounded, the 
Board must ensure that the duty to assist is satisfied.  In 
that regard, the Board finds that an additional VA 
examination for the right ankle will be helpful in 
ascertaining the nature of any current right ankle disorder, 
and its relationship to the in-service right ankle injury or 
the service-connected right knee disorder, if any.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:


1. The RO should review the claims file 
to determine the VA facilities where the 
veteran has reportedly received treatment 
for the claimed disabilities.  The RO 
should then obtain all such records not 
now in the claims file, and associate 
them with the file.  A specific request 
for records should be made at the VA 
medical centers in Lawton, Oklahoma, and 
Oklahoma City, Oklahoma.  If the search 
for these records has negative results, 
the claims file should be properly 
documented to indicate the reason these 
records were not obtained.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and extent of any current right 
ankle disorder.  The examiner is 
requested to report all clinical findings 
in detail.  The examiner specifically is 
requested to offer an opinion as to 1) 
the nature of any current right ankle 
disorder; 2) whether it is at least as 
likely as not that any current right 
ankle disorder is due to the veteran's 
in-service right ankle injury, in 1977; 
3) whether it is at least as likely as 
not that any current right ankle disorder 
is related to the veteran's current 
service-connected right knee disorder; 
and 4) if there is no causal connection 
between a current right ankle disorder, 
and the veteran's service-connected right 
knee disability, whether it is at least 
as likely as not that the veteran's 
service-connected knee disability has 
resulted in any additional level of 
impairment of the right ankle.  A 
description of any such increased 
disability and the rationale for all 
opinions should be provided.  The claims 
file must be made available to the 
examiner for review prior to and during 
the examination so that the examiner can 
review all evidence of record, including 
the reports of previous examinations 
performed by VA and private examiners.
All necessary tests and studies should be 
accomplished. 

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for the following:  entitlement to 
assignment of a higher disability rating 
for status post arthroscopy, right knee, 
with retropatellar pain syndrome, 
currently rated as 20 percent disabling 
from June 30, 1999, and as 10 percent 
disabling from August 1, 1997; 
entitlement to assignment of a higher 
disability rating for Supraspinatus 
tendinitis, right shoulder, currently 
rated as 10 percent disabling; 
entitlement to assignment of a higher 
disability rating for Supraspinatus 
tendinitis, left shoulder, currently 
rated as 10 percent disabling; 
entitlement to assignment of a higher 
disability rating for Scoliosis T3 
(thoracic spine) with pain, currently 
rated as 10 percent disabling; and 
entitlement to service connection for a 
right ankle disorder.  If any of the 
foregoing determinations remain adverse 
to veteran he and his representative 
should be provided with a supplemental 
statement of the case which sets forth 
the applicable laws and reasons for the 
determination, and provided with an 
opportunity to respond.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information and to accord the veteran 
due process of law.  The Board does not intimate any opinion 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

